Citation Nr: 1541639	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  14-05 498	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for cirrhosis of the liver associated with underlying hepatitis B and hepatitis C, claimed as due to contaminated water exposure at Camp Lejeune and/or in-service tattoos.


REPRESENTATION

Appellant represented by:	Michael Kelly, Attorney

WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from October 1983 to July 1986. 

This appeal to the Board of Veterans' Appeals (Board) arose from rating decisions in which the RO denied service connection for cirrhosis of the liver due to exposure to contaminated water at Camp Lejeune.  

In a November 2012 rating decision, the RO confirmed and continued the previous denial of the Veteran's claim for service connection for cirrhosis of the liver due to exposure to contaminated water at Camp Lejeune.  Thereafter, within a year of that decision, new evidence pertaining to the Veteran's claimed cirrhosis of the liver was associated with the claims file.  As this new and material evidence was received within a year of the July 2012 rating decision, readjudication of the claim was appropriate, and the July 2012 rating decision did not become final.  See 38 C.F.R. § 3.156(b); see also Young v. Shinseki, 22 Vet. App. 461 (2009). 

In January 2012, the RO readjudicated the Veteran's cirrhosis of the liver claim, again denying service connection.  In January 2013, the Veteran filed a notice of disagreement.  The RO issued a statement of the case (SOC) in January 2014, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in January 2014.

In June 2015, the Veteran's claim was remanded for scheduling of a requested Board video-conference hearing. 
 
In August 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veterans Appeals Control and Locator System (VACOLS).  During the hearing, the Veteran's representative requested, and the undersigned granted, a 30-day abeyance period, or until September 11, 2015, for submission of additional evidence in support of the claim.  To date, no additional evidence has been received.  

As regards characterization of the appeal, the Board notes that the Veteran initially filed a claim for service connection for a liver disorder due to contaminated water at Camp Lejeune.  In May 2012, he reported cirrhosis due to Camp Lejeune contaminated water as the disability.  Treatment records from West Haven VA Medical Center (VAMC) dated in October and December 2012 include a diagnosis of cirrhosis likely secondary to, hepatitis B, hepatitis C, and alcohol use.  

During his August 2015 Board hearing, the issue was expanded to include service connection for cirrhosis of the liver associated with underlying hepatitis B; however, the Veteran's risk factors associated with his hepatitis C were also discussed during the hearing, including various in-service tattoos.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a service connection claim includes any diagnosed disability that may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and the other information of record.  Thus, consistent with the evidence of record and Clemons, the Board has expanded the Veteran's claim to encompass cirrhosis of the liver associated with underlying hepatitis B and hepatitis C, claimed as due to contaminated water exposure at Camp Lejeune and/or in-service tattoos (as reflected on the title page). 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a separate, paperless, electronic Virtual VA file.  A review of the documents in Virtual VA reveals VA treatment records from Providence, West Haven, Boston, and Bedford VAMCs, which were not included in the Veteran's VBMS file.

For reasons expressed below, the claim on appeal is being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required. 


REMAND

Unfortunately the Board finds that further AOJ action on the claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

With respect to the Veteran's claimed contaminated water exposure at Camp Lejeune, the Board notes that the Veteran's service personnel records, comprised of a chronological record (1070) confirm he was stationed at Camp Lejeune, North Carolina, from February 2, 1984 to February 20, 1984, and from June 6, 1985 to July 10, 1985.  Therefore, since the Veteran served on active duty for more than 30 consecutive days at Camp Lejeune, he is presumed to have been exposed to contaminated drinking water.  See 38 U.S.C.A. § 1710 (West 2014).  

In this regard, the Board notes that specific guidelines have been established for adjudicating claims based on exposure to contaminated drinking water in Camp Lejeune between 1957 and 1987.  See VBA Training Letter 11-03 (April 27, 2011) (Supersedes VBA Fast Letter 11-03 (January 11, 2011)).  See also M21-1 MR, Part IV, Subpart II, 1 H.  Of note, the VBA Training Letter cites findings from the National Research Council attributing various diseases to certain contaminants found in water supplies at Camp Lejeune.  See VBA Training Letter 11-03 p. 10.  Prior to the issuance of the VBA Training Letter in April 2011, VBA Fast Letter No. 11-03 (Jan. 11, 2011) was issued which provided instructions for claims involving exposure to contaminated water during service at Camp Lejeune. 

In order to afford due process in this matter, in which service connection for claimed cirrhosis of the liver associated with underlying hepatitis B and hepatitis C, is being argued on the theory of exposure to contaminated drinking water in Camp Lejeune; the Board finds that further action must be taken by the AOJ.  Notably, processing of claims based on exposure to contaminated water at Camp Lejeune is noted to be centralized at the RO in Louisville, Kentucky.  See VBA Fast Letter No. 11-03 (Jan. 11, 2011); see also, M21-1 MR, Part IV, Subpart II, 1 H 32, (f) through (k).  

The Board points out, however, that regardless of the outcome of the processing of the claim on the basis of exposure to contaminated drinking water at Camp Lejeune, development and adjudication of this claim under the alternative theories of entitlement, including as due to in-service tattoos, should include arranging for the Veteran to undergo another VA examination to obtain an adequate medical opinion that fully address the etiology of current cirrhosis of the liver associated with hepatitis B and C.

With respect to the claimed involvement of in-service tattoos, during his August 2015 hearing, the Veteran and his representative acknowledged the Veteran's periods of substance abuse in his lifetime; however, representative contended that due to the multi-factorial causation in this matter, the Veteran's in-service tattoos could not be ruled out.  The Veteran testified that he received many tattoos all over his body while he was stationed in Japan and North Carolina.  Specifically, when he was in Japan, he went to a tattoo parlor that used needles that were only wiped off and not changed between customers.  He also reported that one of his tattoos involved the use of bamboo and a hammer, in which the bamboo was repeatedly used over and over again.  In regards to the tattoos he received while he was stationed stateside, he claimed that while an electric needle was used, the needles were not changed and were also used on other customers.  He contended that he did not get any tattoos prior to or after his period of service.  In regards to his heroine abuse, he reported that he would buy thin needles, always knew where the needles came from, and never shared needles with other people.  He asserted that he was very careful with the needles because he was terrified of the AIDS virus; however, at the time, no one knew that AIDS could be contracted from getting tattoos. 

Service treatment records include a January 1983 enlistment examination report which notes scars on the Veteran's bilateral hands when evaluating for identifying body marks, scars, and tattoos.  On associated entrance report of medical history, the Veteran denied having or ever having stomach, liver, or intestinal trouble; or jaundice or hepatitis.  Marijuana, other drug use, and alcohol abuse were specifically denied.  On June 1986 separation report of medical examination, an examination of the skin revealed tattoos on the Veteran's skull and left forearm. 

Post-service evidence of record includes October and December 2010 VA progress notes from West Haven VAMC, which reflect a diagnosis of cirrhosis likely secondary to, hepatitis B, hepatitis C, and alcohol use.  Also, an April 2012 VA mental hygiene treatment record from the Bedford VAMC that noted that the Veteran tested positive for the hepatitis C antibody on January 2, 1990 from a community healthcare provider.  

On the question of whether there exists a medical nexus between the Veteran's current cirrhosis of the liver with associated hepatitis B and C and his military service, including in-service tattoos, the medical evidence currently of record does not adequately resolve this question.  The January 2014 VA examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that while tattoos are a risk factor for development of hepatitis, the Veteran's most significant risk factor for development of hepatitis C and hepatitis B was prolonged and frequent use of intravenous (IV) drugs and snorting cocaine.  The examiner added that the Veteran suffered from cirrhosis, portal hypertension, femoral cytopenia/splenic sequestration, and encephalopathy as a consequence.  The examiner stated that the underlying cause of the cirrhosis was multifactorial and that the Veteran's cirrhosis was undoubtedly caused by a combination of his hepatitis C, hepatitis B, and a long-standing history of alcohol abuse.  

Here, the VA examiner did not discuss the significance of the lay assertions of the Veteran using unchanged and repeatedly used tattoo needles and bamboo while he was stationed in Japan and in North Carolina.  Although the examiner reported that the Veteran's hepatitis C and cirrhosis of the liver was diagnosed in 2007, an April 2012 VA treatment record indicated that the Veteran's hepatitis C was diagnosed in 1990, approximately four years after the Veteran was discharged from service.  Finally, while the examiner found that the underlying cause of the Veteran's cirrhosis was multi-factorial and identified frequent use of IV drugs and snorting cocaine as the most significant factor, the opinion was not clear as to whether or not the examiner was ruling out the Veteran's in-service tattoos as a factor in his diagnosis of cirrhosis associated with hepatitis B and hepatitis C.    

On this record, the Board finds that further medical findings and opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete, clearly stated rationale-are needed to resolve the claim on appeal.  .See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Therefore, the AOJ should arrange for the Veteran to undergo VA examination, by an appropriate physician, in connection with his claim.  The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that all outstanding, pertinent records are associated with the claims file.

As regards VA treatment records, the claims file currently includes treatment records from the VAMCs in Boston dated from December 2005 to April 2012, in West Haven dated from October to December 2010, in Providence dated from December 2010 to July 2011, and in Bedford dated from March to May 2012.  Thus, more recent records from these facilities may exist.  During his August 2015 hearing, the Veteran's representative reported that the Veteran was in hospice care due to liver failure and had monthly medical appointments for his liver disease at the VA facility located in Jamaica Plain, Boston (VA Boston Healthcare System, Jamaica Plain Campus).  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the AOJ should obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Boston VAMC since April 2012, the West Haven VAMC since December 2010, the Providence VAMC since July 2011, and the Bedford VAMC since May 2012, as well as from VA Boston Healthcare System, Jamaica Plain Campus (and any associated facility(ies)), following the procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities. 

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that she has a full one-year period to respond. See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records-to specifically include treatment records from when the Veteran was initially diagnosed with hepatitis B, hepatitis C, and cirrhosis of the liver, and treatment thereafter, as well as treatment records from Star Detox and Saint Hospital in Fall River, Massachusetts, and Massachusetts General Hospital.

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2015), 

Finally, Board points out that the Veteran's January 29, 2013 notice of disagreement referred to in the January 2014 statement of the case appears to be missing from the Veteran's electronic file and should be obtained on remand. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal. 

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain all outstanding, pertinent records of evaluation and/or treatment of the Veteran from the Boston VAMC (dated since April 2012), the West Haven VAMC (dated since December 2010), the Providence VAMC (dated since July 2011), and the Bedford VAMC (dated since May 2012), as well as from VA Boston Healthcare System.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 
 
2.  Furnish to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records-to  include any records from the Vet Center; records from when the Veteran was initially diagnosed with hepatitis B, hepatitis C, and cirrhosis of the liver, and treatment for such disabilities thereafter; records from Star Detox and Saint Hospital in Fall River, Massachusetts; and records from Massachusetts General Hospital.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period). 

3.  If the Veteran responds, obtain all identified records following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  Obtain a copy of the Veteran's January 2013 notice of disagreement and associated it with his electronic claims file. 

5.  In accordance with VBA Fast Letters No. 11-03, dated on January 11, 2011 and on April 27, 2011, as well as any subsequent directives, the claim for service connection for cirrhosis of the liver associated with underlying hepatitis B and hepatitis C, claimed as due to contaminated water exposure at Camp Lejeune as a possible theory of entitlement must be remanded to the Louisville, Kentucky RO for further development, to include examination(s) as deemed appropriate.  See Fast Letters No. 11-03 (January 11, 2011); VBA Training Letter 11-03 (April 27, 2011) (Supersedes VBA Fast Letter 11-03 (January 11, 2011)).  See also M21-1 MR, Part IV, Subpart II, 1 H. 
 
6.  If the above-referenced development does not result in a favorable disposition of the matter of service connection for cirrhosis of the liver associated with underlying hepatitis B and hepatitis C, based on exposure to contaminated water in Camp Lejeune, proceed as follows.  

After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination by a specialist in liver disorders or infectious diseases.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner must verify that he or she is a specialist in liver disorders or infectious diseases.

Then, with respect to each such diagnosed disability, to specifically include cirrhosis of the liver, hepatitis B, and hepatitis C, the examiner should provide a medical opinion, consistent with sound medical principles, as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset during service (including documented in-service tattoos), or is otherwise medically-related to service.

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include competent assertions as to the nature and onset of symptoms, as well as continuity of symptoms since service.  The examiner must also consider the Veteran's contentions regarding receiving in-service tattoos from unchanged and repeatedly used needles and bamboo in Japan and North Carolina.  As regards to his heroine abuse, he reported that he would buy thin needles, always knew where the needles came from, and did not share needles with other people.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached.
 
7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of all pertinent evidence (to particularly include all that added to the claims file since the last adjudication) and legal authority. 
 
9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his attorney an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015). 



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




